Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.  	This office action is in response to AFCP filed 06/25/2021 and interview/email communication for examiners’ amendment on 7/13/21 in which claims 1-14, 16-17, 19-20 are allowed. 
EXAMINER'S AMENDMENT
3. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview & email communication with Takashi Saito on 07/13 /21. 
4. 	The application has been amended as follows: 
Claims 1, 14 are amended as follows:
 	Claim 1 (Currently amended) An imaging apparatus, comprising: an infrared light source that emits infrared light to a subject; and a solid-state imaging device that includes a pixel array in which a plurality of pixels are arranged in rows and columns, wherein the solid-state imaging device includes: a plurality of light receivers that convert incident light from the subject to signal charges, and are arranged in rows and columns correspondingly to the plurality of pixels; a signal storage that stores the signal charges; a signal drain into which the signal charges are discharged; a plurality of microlenses that are disposed on the plurality of light receivers in one-to-one correspondence with the disposed over a corresponding one of the plurality of light receivers, and an amount of the extension of the light shielding film varies according to positions of the plurality of pixels in the pixel array.

 	Claim 14. (Currently Amended) A solid-state imaging device that is used in an imaging apparatus, the imaging apparatus including: an infrared light source that emits infrared light to a subject; and 7Application No.: 16/591,111 a solid-state imaging device, the solid-state imaging device comprising: a pixel array in which a plurality of pixels are arranged in rows and columns; a plurality of light receivers that convert incident light from the subject to signal charges, and are arranged in rows and columns correspondingly to the plurality of pixels; a signal storage that stores the signal charges; a signal drain into which the signal charges are discharged; a plurality of microlenses that are disposed on the plurality of light receivers disposed over a corresponding one of the plurality of light receivers, and an amount of the extension of the light shielding film varies according to positions of the plurality of pixels in the pixel array.

Allowable Subject Matter
5. 	The following is an examiner’s statement of reasons for allowance: 
 	An imaging apparatus, comprising a plurality of openings that are provided in one-to-one correspondence with the plurality of light receivers, and through which the incident light enters the plurality of light receivers, the plurality of openings have different shapes and areas according to positions of the plurality of pixels in the pixel array, each of the areas of the plurality of openings is defined by an extension of a light shielding film 
 	Allowable limitations in combination with other claim limitations are not taught by the prior arts of record: Fukuda et al. (US 2014/0111681 A1) and Sugizaki et al. (US 2018/0166488 A1), hence claims. 1-14, 16-17, 19-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWINA J CATTUNGAL whose telephone number is (571)270-5922.  The examiner can normally be reached on Monday-Thursday 7:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571) 272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 






/ROWINA J CATTUNGAL/Primary Examiner, Art Unit 2425